—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered November 17, 1992, convicting defendant Steel, after a jury trial, of three counts of kidnapping in the second degree and three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years on counts three (kidnapping) and six (robbery), to be served consecutively to concurrent terms of 6 to 12 years on counts two (kidnapping) and five (robbery), all of the above sentences to be also served concurrently with concurrent terms of 12 Vi to 25 years on counts one (kidnapping) and four (robbery), unanimously affirmed.
Judgment, same court and Justice, rendered November 25, 1992, convicting defendant Carswell, after a jury trial, of three counts of kidnapping in the second degree and three counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to six concurrent terms of 12 Vi to 25 years, unanimously affirmed.
Since, after the robbery was virtually completed, there was a significant, egregious, and nonincidental asportation of the victims, during which defendants plotted murder or other crimes, the kidnapping did not merge into the robbery (People v Gonzalez, 80 NY2d 146, 151-153).
The challenged portions of the prosecutor’s summation did not exceed the broad bounds of legitimate response to defense argument (People v Galloway, 54 NY2d 396, 399).
Defendant Carswell was not denied effective assistance of counsel by his attorney revealing to the jury that he had been suspected, but exonerated, of another robbery, it being a *745plausible strategy (People v Baldi, 54 NY2d 137, 146-147) to claim that defendant was "framed” by a detective who had engineered defendant’s identification in this case by making the identifying complainant aware of defendant’s other case. Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.